Citation Nr: 1208380	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  07-35 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease, L5-S1, with left-sided sciatica and radiculopathy.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to July 1985, from August 1986 to August 1990, and from November 2004 to July 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran an increased rating for his degenerative disc disease of the lumbosacral spine.  The Veteran subsequently perfected an appeal of this determination. 

This appeal also arises from a November 2007 rating decision which denied the Veteran a TDIU.  This issue was also perfected for appellate review.  

In January 2009, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO.  A written transcript of this hearing has been added to the claims file.  

These issues were previously remanded by the Board in April 2009 for additional development.  

The Board also observes that the Veteran has changed his representation during the pendency of this appeal, and his new representative is noted on the first page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased rating for his service-connected lumbosacral spine disability, and a TDIU.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  This duty to assist includes obtaining all relevant federal records, such as Social Security Administration (SSA) records associated with a Veteran's claim for Social Security Disability benefits.  38 U.S.C.A. § 5103A(c); see Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  In the present case, the Veteran has stated he previously applied for Social Security Disability benefits, and the RO did in fact request such records.  The RO received a November 2007 response from SSA which stated no medical records were available for the Veteran.  The RO, however, subsequently received in August 2008 a copy of a SSA letter to the Veteran concluding he met SSA medical criteria for disability benefits.  This decision was based on VA and private medical records reviewed by that agency in 2008, after the November 2007 response.  These private records included reports from the Palm Beach Orthopedic Institute, Carl Spirazzo, D.O., and Alejandro J. Arias, Psy.D.  Review of the record does not indicate these private records have been obtained by VA.  

As this evidence is pertinent to the Veteran's pending claims, VA must either make a second request for SSA records concerning the Veteran, or notify the Veteran and request he submit, or authorized VA to obtain on his behalf, copies of these pertinent private medical records.  If VA is unable to obtain these federal records, the Veteran must be notified in a manner consistent with 38 C.F.R. § 3.159(e).  Such notice must include notice of the evidence VA was unable to obtain, an explanation of VA's efforts to obtain this evidence, notice of any further action VA will take regarding the claim, and notice that the claimant is ultimately responsible for obtaining and submitting the evidence in question.  38 C.F.R. § 3.159(e)(i)-(iv).  

Regarding his claim for a TDIU, as the Veteran has been awarded a 50 percent disability rating for PTSD and a 80 percent combined rating, he meets the schedular criteria under 38 C.F.R. § 4.16(a) for consideration of a TDIU.  In its prior April 2009 remand, the Board ordered the Veteran be afforded a VA examination to determine the cumulative effect of his service-connected disabilities on his ability to obtain and maintain employability.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  In Friscia v. Brown, 7 Vet. App. 294 (1995), the Court stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  

Such an examination was afforded the Veteran in July 2010.  After reviewing the claims file and examining the Veteran, a VA examiner opined that the Veteran would not be prohibited from sedentary employment by his musculoskeletal disabilities.  As was noted by the Board in April 2009, however, the Veteran has been awarded service connection for other, non-orthopedic disabilities, including PTSD, eczema, and asthma.  A VA psychiatric examination was also afforded the Veteran in August 2010, after which the examiner concluded the Veteran's PTSD did not preclude employment.  Again, however, this opinion was based on the Veteran's PTSD alone.  The medical opinion has not been obtained regarding the Veteran's employability in light of all his service-connected disabilities, as ordered by the Board in April 2009.  Therefore, remand is required in order for this action to be completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA again and request all pertinent medical records and other documentation pertaining to any claim for disability benefits by the Veteran.  These records should be associated with the claims file.  Any negative response must be documented in the claims folder.  Additionally, if no such records are available, the Veteran and his representative must be provided 38 C.F.R. § 3.159(e)-compliant notice as discussed above regarding VA's unsuccessful attempts to obtain this potentially relevant evidence.  Additionally, he must be afforded the opportunity to obtain and submit such evidence on his own behalf.  

2.  Submit the Veteran's claims file for review by an appropriate expert for an opinion regarding the Veteran's employability.  The Veteran need not be scheduled for a personal examination unless the expert determines such an examination is necessary to comply with the terms of this remand.  The expert must note all the Veteran's service-connected disabilities, consisting of PTSD, degenerative disc disease of the lumbosacral spine, peripheral neuropathy of the left lower extremity, right shoulder impingement, degenerative arthritis of the left knee, asthma, eczema of the feet, a fracture of the right thumb, and gout, and state whether these disabilities, taken as a whole, preclude substantial gainful employment.  The examiner should provide a complete rationale for all conclusions reached.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

